DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12, and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is an integrated circuit for sensing one section of a panel which is divided into a plurality of sections, comprising: a sensing circuit to sense a characteristic of a pixel disposed in the one section and to generate sensing data; a signal controlling circuit to transmit an indication signal to a device for gathering the sensing data through a signal line connected in a 1:1 way; and a transmitting circuit to transmit, according to the transmission of the indication signal, the sensing data through a data line connected in a 1:N way (N is a natural number, which is 2 or higher), wherein the transmitting circuit determines a time point to transmit the indication signal by counting a predetermined time from a frame signal indicating a frame period.  The closest prior art An (US 2016/0063910) discloses a sensing circuit to sense a characteristic of a pixel disposed in the one section and to generate sensing data; a signal controlling circuit to transmit an indication signal to a device for gathering the sensing data through a signal line connected in a 1:1 way; and a transmitting circuit to transmit, according to the transmission of the indication signal, the sensing data through a data line connected in a 1:N way (N is a natural number, which is 2 or higher).  However, An fails to teach or suggest the limitation of wherein the transmitting circuit determines a time point to transmit the indication signal by counting a predetermined time from a frame signal indicating a frame period.  
Similarly, in regards to independent claim 8, the closest prior art An fails to teach or suggest the limitation of wherein the transmitting circuit regularly transmits the sensing data every period, however, in a case when the transmission of the sensing data fails in a period, re-transmits the sensing data at a certain time point.
Similarly, in regards to independent claim 11, the closest prior art An fails to teach or suggest the limitation of when receiving the indication signals through two of the plurality of signal lines, the signal controlling circuit blocks a later transmitted one of the indication signals.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628